Citation Nr: 1413991	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  11-11 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for plantar fasciitis with Achilles tendonitis and heel spur, left foot. 

2.  Entitlement to service connection for plantar fasciitis with Achilles tendonitis and heel spur, left foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1980 to September 1988 and from September 1988 to May 1993.  The character of service for his last period of active service from September 1988 to May 1993, was dishonorable.  Consequently, the period of dishonorable service from September 1988 to May 1993 is a bar to VA benefits; however, the Board will still consider the Veteran's claim in regard to his honorable period of service.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an April 2010 rating decision by the Department of Veterans Affairs, Regional Office located in Philadelphia, Pennsylvania (RO), which declined to reopen the previously denied claim for entitlement to service connection for plantar fasciitis with Achilles tendonitis and heel spur, left foot. 

In November 2011, the Veteran testified for the undersigned during a Board hearing held at the RO.  A copy of the hearing transcript has been associated with the claims folder.  The Travel Board hearing was sufficient to fulfill his right to a hearing under 38 C.F.R. § 20.700(a) (2013).  

A review of the documents contained in the Veteran's Virtual VA claims folder has been considered in conjunction with the decision below.  


FINDINGS OF FACT

1.  In a March 2003 rating decision, the RO declined to reopen the Veteran's previously denied claim for entitlement to service connection for plantar fasciitis with Achilles tendonitis and heel spur, left foot, because the evidence of record failed to demonstrate that his left foot disorder had an onset or was otherwise related to his honorable period of service.  The Veteran was notified of this decision, but he did not appeal that decision. 

2.  The additional evidence associated with the claims folder subsequent to the RO's March 2003 rating decision relates to an unestablished fact (a medical link to period of honorable service) that is necessary to substantiate the claim, and raises a reasonable possibility of substantiating that claim.

3.  After resolving any doubt in the Veteran's favor, the competent evidence of record shows that his current left foot disorder is likely related foot complaints that first manifested during his period of honorable service from October 1980 to September 1988. 


CONCLUSIONS OF LAW

1.  The March 2003 rating decision that declined to reopen the previously claim for service connection for plantar fasciitis with Achilles tendonitis and heel spur, left foot is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2013). 

2.  Since the 2003 rating decision, new and material evidence has been received with respect to the Veteran's claim of entitlement to service connection for plantar fasciitis with Achilles tendonitis and heel spur, left foot.  Therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The criteria for establishing service connection for plantar fasciitis with Achilles tendonitis and heel spur, left foot, have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminarily, the Board notes that the claim described below on appeal is being reopened and granted.  Accordingly, the Board will not address whether VA has fulfilled its notification and assistance requirements, found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), as further action is being requested in this case.      

The Veteran seeks entitlement to service connection for left foot disability.  Implicit in this claim is the contention that new and material evidence which is sufficient to reopen previously disallowed claim of service connection for plantar fasciitis with Achilles tendonitis and heel spur, left foot, has been received.

In general, VA rating decisions or Board decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.1100, 20.1103.  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the Veteran in the development of her claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

The United States Court of Appeals for Veterans Claims has stated that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513(1992).

Here, the RO originally denied the Veteran's claim for service connection for plantar fasciitis with Achilles tendonitis and heel spur, left foot, in a September 1994 rating decision, because the record failed to demonstrate that his left foot disorder had an onset or was otherwise related to his period of honorable service.  The Veteran was notified of the RO's denials in a letter later that month.  The Veteran did not appeal, and the RO's decision became final.  38 C.F.R. §§ 3.104, 20.1103.   The Veteran subsequently sought to reopen his previously denied claim, but in a March 2003 rating decision, the RO declined to reopen the claim based on the lack of new and material evidence received.  The Veteran was notified of the RO's denial later that month, but the Veteran did not appeal, and the March 2003 rating decision became final.  See Id. 

At the time of the March 2003 rating decision, the evidence of record included the Veteran's service treatment records from his period of honorable service (1980 to 1988) and period of dishonorable service (1988 to 1993), an April 1994 VA general medical examination as well as the Veteran's reported medical history of bilateral foot problems since 1981. 

A review of the Veteran's service treatment records show that he was prescribed orthotic shoe insoles in June 1981 after he presented with complaints of right heel pain and he was assessed with pes planus.  Clinical evaluation revealed finding of pronated foot with flatten arch.  The Veteran was assessed with pes planus, grade II-III and shoe insoles were recommend.  An August 6, 1982 service treatment record shows that the Veteran complained of right heel pain for the past two week.  There was no evidence of pain on palpation or tenderness in the right heel, but there was evidence of acute pain with weight bearing.  The Veteran was referred for further evaluation and treatment.  

An August 6, 1982 service orthopedic consultation report shows that the Veteran complained of left heel pain, mid-plantar surface, for the past three weeks that was worse with direct pressure.  Clinical evaluation of the left heel revealed findings low arch and tenderness on palpation of the mid-planter to the heel.  It was noted that x-ray film revealed no obvious spur, but it was felt that early spur formation was possible.  An impression of possible plantar fasciitis was given.  Notably, the August 6, 1982 service x-ray report shows that the request was for the right foot to rule out evidence of heel spur, and the x-ray finding were within normal limits. 

An August 17, 1982 service treatment record shows that the Veteran presented for follow-up treatment for plantar fasciitis and it was noted that his complaints were the same and remained unchanged since the August 6, 1982 treatment note.  An impression of plantar fasciitis was confirmed and possible impression of early spur formation was given.  The Veteran was prescribed medication and advised to return if there was no improvement.  Subsequent service periodic examinations dated in November 1984 and October 1987 show that the Veteran's feet were evaluated as normal, and on the associated reports of medical history, the Veteran denied any foot problems. 

Service treatment records from the Veteran's period of dishonorable service (1998 to 1993) show complaints of bilateral foot problems and assessment of bilateral heel spurs based on radiographic evidence. 

Shortly after his separation from service, in January 1994, the Veteran filed a claim for service connection for bilateral foot disorder.  He underwent a VA general medical examination in April 1994 that revealed findings of bilateral heel bone spurs, plantar fasciitis, and Achilles tendinitis.  During the VA examination, the Veteran informed the VA examiner that he first began having trouble with feet in 1981, and that his bilateral foot problems were aggravated by wearing boots, running, jumping and standing for long periods of time.  The RO awarded service connection for the Veteran's right foot disability, but denied his claim for service connection for left foot disability because the evidence failed to show the onset of his current left foot disability occurred during his period of honorable service.  

The Veteran sought to reopen on his previously denied claim for entitlement to service connection for left foot disability in October 2002, but the RO declined to reopen his claim in the March 2003 rating decision.

The additional evidence received since the March 2003 rating decision includes VA and private treatment records that reflect treatment for left foot heel bone spur and plantar fasciitis.  The record also contains a July 2009 private medical statement from J. J.O., DPM, a podiatrist, in which he supported a medical nexus between the Veteran's current plantar fasciitis and his period of service based on a review of the Veteran's service treatment records.  In addition, Dr. O. and E.W.B., MD, provided similar medical statements in February 2010, in which they concluded that the service treatment records likely demonstrated the Veteran's current plantar fasciitis with Achilles tendonitis and heel spur, left foot, had an onset in 1980 and has been present since then. 

The record also now contains the Veteran's testimony from the November 2011 Travel Board hearing, in which he reported that he first experienced bilateral foot problems in 1982, and at that time, he was treated for both left and right foot pain.  The Veteran reports that he has continued to experienced similar left and right foot problems since then.  

These private medical statements and the Veteran's testimony received since the RO's 2003 rating decision relate to an unestablished facts (a medical link to period of honorable service), and that are necessary to substantiate the claim.  Further, the additional records and testimony are neither cumulative nor redundant, and that they raise a reasonable possibility of substantiating the claim.  

Based on the foregoing, the Board finds that new and material evidence has been received that meets the requirements to reopen the claim.  On that basis, the claim for service connection for plantar fasciitis with Achilles tendonitis and heel spur, left foot, is reopened.  38 C.F.R. § 3.156.

The Board will now address whether the new evidence of record, when considered in conjunction with the previous evidence of record, contributes to a more complete picture of the circumstances surrounding the origin of the Veteran's current disability and is enough to support a grant of the claim.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

As noted in the Introduction of this decision, the character of service for the Veteran's last period of active service from September 1988 to May 1993, was dishonorable.  Consequently, an in August 1994 VA administrative decision, VA has determined that the period of dishonorable service from September 1988 to May 1993 is a bar to VA benefits.  See 38 C.F.R. § 3.12 (2013); Cropper v. Brown, 6 Vet. App. 450, 452   (1994).  The Board will still consider the Veteran's claim in regard to his honorable periods of service from October 1980 to September 1988.

Medical records establish that the Veteran has current plantar fasciitis with Achilles tendonitis and heel spur, left foot.  See VA and private treatment records, including the report of a March 2010 VA examination. 
	
There is also evidence suggesting in-service incurrence of left foot problems.  He was prescribed orthopedic insoles for his feet based on his complaints of right foot pain.  Also, as noted above, the August 6, 1982 service orthopedic consultation report shows that the Veteran presented with complaints of left heel pain for the past three weeks and there was clinical findings of low arch and tenderness on palpation of the left plantar surfer and heel, but x-ray film did not reveal evidence of heel spur.  Although it is unclear whether x-ray was actually taken of the Veteran's left foot at that time as the August 6, 1982 service x-ray report only shows a reference to right foot pain, the Board cannot ignore the August 1982 clinical findings pertaining to the left foot.  

In addition, the Veteran has consistently reported that his left foot problems first manifested in 1982, at the same time he was evaluated and treated for right foot problems.  In this regard, the Veteran has provided competent and credible lay evidence regarding the onset and continuity of bilateral foot problems since his period of honorable service.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, his reported medical history is supported by the August 1982 service treatment records.  

On the one hand, none of the subsequent service treatment records shows complaints of left foot problems until his period of dishonorable service from September 1988 to May 1993, for which VA benefits are barred.  

However, there is persuasive medical evidence that the Veteran's current plantar fasciitis with Achilles tendonitis and heel spur, left foot is related to his period of honorable service from October 1980 to September 1988.  Both the Veteran's treating private podiatrist and primary care provider have submitted medical opinions on the Veteran's behalf.  They both noted their medical conclusion was based on a review of the Veteran's service treatment records and his reported medical history that demonstrated that his left foot condition first manifested in 1980.  The private podiatrist and primary care physician opined that it is at least as likely as not that the Veteran's current left foot disability is causally related to his period of honorable military service.  

Although both private medical opinions note that the Veteran's left foot complaints started in 1980, when there is no in service complaint of left foot problems until 1982, the Board notes that the private physicians did have access to the August 1982 service treatment records.  Moreover, the private medical conclusions also considered the Veteran's reported medical history of left foot problems since 1982.  Medical opinions can be based on the reported medical history.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  

The Board has considered the negative medical nexus opinion provided by the VA examiner in the report of a March 2010 VA examination.  The VA examiner stated that that the Veteran's August 6, 1982 service treatment records contained internal inconsistencies regarding whether the Veteran presented with complaints of left heel or right heel pain.  The examiner stated he could not resolve the internal inconsistencies between the two August 6, 1982 as to which of the Veteran's heels was in pain without resort to mere speculation.  The VA examiner then noted that there were no subsequent complaints of left foot problems until his period of dishonorable service.  The VA examiner concluded that it was more likely than not that the Veteran's subsequent left foot disability did not occurred during the Veteran's period of honorable service.  

The Board finds that neither of the medical nexus opinions is more probative than the other opinion.  The positive private medical opinions and the negative VA medical opinion are each supported by a review of the claims file, a pertinent history, clinical findings and a full rationale.  See Neives-Rodriguuez v. Peake, 22 Vet. App. 295, 304 (2008) (the most of the probative value of a medical opinion comes from the rationale that the examiner provided in support of his/her medical opinion).  The Board finds that the medical nexus opinions in this case are at least in equipoise.  See Owens v. Brown, 7 Vet. App. 467 (1993) (VA is free to favor one medical opinion over another provided if there is an adequate basis for doing so).

Here, the Board finds that after resolving any doubt in the Veteran's favor, the evidence of record demonstrates that his current left foot disability first manifested in 1982 during his period of honorable service.   The conflicting medical opinions of records are at least in equipoise on whether the Veteran's current left foot disability is related to his 1982 symptoms.  Accordingly, the Board finds that the Veteran's currently plantar fasciitis with Achilles tendonitis and heel spur, left foot are related to the symptoms that he first experienced in 1982 and that he has continued to experience since then.  Hence, service connection for plantar fasciitis with Achilles tendonitis and heel spur, left foot, is warranted. 


ORDER

New and material evidence having been received; the previously denied claim for entitlement to service connection for plantar fasciitis with Achilles tendonitis and heel spur, left foot, is reopened. 

Service connection for plantar fasciitis with Achilles tendonitis and heel spur, left foot, is granted.




____________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


